Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2018

                                      No. 04-18-00421-CV

    Pedro MARTINEZ, Superintendent of San Antonio Independent School District, et al.,
                                    Appellants

                                                v.

      SAN ANTONIO ALLIANCE OF TEACHERS AND SUPPORT PERSONNEL,
                               Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-08318
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       Appellants’ reply brief in this accelerated appeal is currently due October 11, 2018.
Appellants have filed a motion for extension of time asking for an additional twenty days in
which to file their reply brief. The motion is unopposed. After review, we GRANT appellants’
motion and ORDER appellants to file their reply brief in this court on or before October 31,
2018.

       We order the clerk of this court to serve a copy of this order on all counsel.

It is so ORDERED on October 8, 2018.

                                             PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court